Order insofar as appealed from reversed, with $10 costs and disbursements, and matter remitted to the Special Term to proceed in accordance with the memorandum. Memorandum: The order made by the Special Term does not determine respondent’s motion to vacate so much of the judgment as awards money damages against him and for an order opening his default in pleading with leave to file an answer to the complaint. Under those circumstances we feel the order should be reversed and the matter remitted to the Special Term to determine the motion on the basis of the relief sought. All concur. (Appeal from part of an order directing plaintiff to serve upon defendant Hegyi a copy of the judgment and reserving decision upon motion to vacate judgment until the Appellate Division renders its decision on an appeal or Hegyi’s right to appeal has been terminated.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.